Citation Nr: 9904520	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-08 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim seeking restoration of service 
connection for a heart disorder and a nervous disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel

INTRODUCTION

The veteran had active military service from April 1968 to 
April 1969.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim.  The veteran submitted a notice of 
disagreement with that rating decision and was provided with 
a statement of the case in February 1997.  His substantive 
appeal was also received in February 1997.

The Board notes that, in January 1998, the veteran, 
accompanied by his representative and assisted in translation 
by his brother, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer at the RO.  In August 
1998, the veteran, accompanied by his representative and 
assisted in translation by his brother-in-law, appeared and 
presented testimony at a hearing before the undersigned 
Member of the Board at a Travel Board hearing at the RO.  
Complete transcripts of the testimony at both hearings are of 
record.

The Board also notes that, in December 1998, the veteran 
submitted a Motion to Advance on the Docket, which was denied 
by the Deputy Vice Chairman of the Board.

REMAND

The Board notes that a rating decision in November 1969 
granted the veteran service connection for valvular heart 
disease with aortic insufficiency.  In April 1971, a rating 
decision granted service connection for a nervous disorder on 
the basis that it was proximately due to the service-
connected heart disorder.

Service connection for both aforementioned disorders was 
subsequently severed by action of the RO in July 1978.  In a 
June 1980 decision, the Board denied the veteran's claim 
seeking restoration of service connection for his heart 
disorder and nervous disorder.  At that time, the Board 
determined that the veteran's cardiac abnormality had clearly 
and unmistakably existed prior to service and had not been 
aggravated by service; that his nervous disorder had not been 
incurred in or aggravated by service and was not proximately 
due to a service-connected disability; and that a psychiatric 
disorder had not been diagnosed within one year of service 
that may have been presumed to have been incurred in service.

The June 1980 Board decision was final and, therefore, is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 3.104(a) (1998).  In order 
to reopen his claim, the veteran must present new and 
material evidence with respect thereto.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
The Board notes that the Court of Veterans Appeals has held 
that the Secretary of Veterans Affairs, and, on appeal, the 
Board, must perform a two-step analysis when a claimant seeks 
to reopen a claim based upon new evidence.  First, the Board 
must determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In determining whether new and material evidence has been 
presented, VA must first decide whether evidence submitted 
since the prior final denial is new.  As indicated by the 
regulation cited above, and by judicial caselaw, "new" 
evidence is that which was not of record at the time of the 
last final disallowance ("on any basis" - merits or 
otherwise) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  See Evans v. Brown, 
9 Vet.App. 273, 283-285 (1996).  This analysis is undertaken 
by comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The Board notes that, until recently, caselaw of the Court of 
Veterans Appeals mandated that the second question to be 
addressed in the first step of the Manio analysis was whether 
the new evidence is probative of the disputed issue which was 
the basis for the prior final disallowance.  See Struck v. 
Brown, 9 Vet.App. 145, 151 (1996).  Then, the third question 
was to determine whether, in light of all the evidence of 
record, there was a "reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" in the prior 
determination.  See Colvin, supra, at 174; Evans, supra, at 
283.  However, as noted above, the Court of Appeals for the 
Federal Circuit has held that judicially-created standard, as 
to reasonable possibility of change in outcome, to be 
inconsistent with, and more restrictive than, the language of 
section 3.156(a) of VA's regulations, cited above, and has 
overruled the Colvin test to that extent.  Hodge v. West, 155 
F. 3d. 1356 (Fed. Cir. 1998).  It is therefore impermissible 
to apply this third question in the first step of the Manio 
analysis to the veteran's claim.  Instead, the claim must be 
analyzed only in light of the regulatory language of 
38 C.F.R. § 3.156(a).

This new, more flexible materiality standard was further 
illuminated in a recent decision in which the Federal 
Circuit's holding in Hodge was interpreted by a panel of the 
Court of Veterans Appeals:  "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West, 12 
Vet.App. 1, at 4 (1998).  Since the expression "bears 
directly or substantially on the specific matter" is 
essentially equivalent to "relevant and probative of the 
issue at hand" (see Colvin, supra, at 174), it thus appears 
that the Federal Circuit, in Hodge, and the Court of Veterans 
Appeals, in Fossie, may have left undisturbed the first two 
questions in step one of the Manio/Colvin/Evans analysis, and 
invalidated only the third question, as to reasonable 
possibility of change in outcome, in favor of the newly 
articulated third question, i.e., sufficient significance to 
require consideration on the merits.

However, we recognize that, in another recent decision of the 
Court of Veterans Appeals, a finding of the Board that newly 
submitted evidence was not "relevant and probative of the 
issue at hand" was held to be contrary to the Hodge holding, 
and resulted in a remand by the Court.  See Henderson v. 
West, 12 Vet.App. 11, at 20-21 (1998).  We note that the 
panels in Fossie and Henderson were constituted of different 
judges.  Nevertheless, since Henderson post-dated Fossie, we 
infer from the holding of the latter panel that there is a 
substantive difference between the regulatory criterion 
requiring new evidence which "bears directly or 
substantially on the specific matter under consideration" 
and the caselaw criterion requiring that the new evidence be 
"relevant and probative of the issue at hand."  See Bethea 
v. Derwinski, 2 Vet.App. 252, 254 (1992) (only en banc Court 
can overrule precedential panel opinion); Brewer v. West, 11 
Vet.App. 228, 232 (1998) (later panel decision considered to 
be an "evolution of the law").  Thus, although the Court 
has not elucidated that distinction, it is necessary for the 
Board and the RO to apply the favored language in any 
analysis.

In determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.

Having discussed the appropriate legal analysis to be applied 
to the veteran's claim, the Board notes that, although the RO 
included a copy of the full text of 38 C.F.R. § 3.156 within 
the February 1997 statement of the case provided to the 
veteran, the RO proceeded to analyze his claim by applying 
the impermissible test set forth in Colvin, requiring that, 
in order to reopen a previously denied claim, "there must be 
a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome."  That impermissible test set forth in 
Colvin was also applied by the RO in supplemental statements 
of the case provided the veteran in April and May 1998.  No 
other basis was articulated for denial of reopening of the 
claim, and the RO did not address whether there is evidence, 
not previously submitted, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

The Court of Veterans Appeals has stated that, when the Board 
addresses a question not addressed by the RO, the Board must 
consider whether or not the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument.  If not, it must be considered whether the veteran 
has been prejudiced thereby.  Bernard v. Brown, 4 
Vet.App. 384, 393 (1993).  In addition, if the Board 
determines the veteran has been prejudiced by a deficiency in 
the statement of the case, the Board should remand the case 
to the RO pursuant to 38 C.F.R. § 19.9 (1998), specifying the 
action to be taken.  Bernard, supra, at 394.

Accordingly, the Board finds that the veteran's claim was 
adjudicated by the RO applying the impermissibly restrictive 
standard of Colvin, as specifically overruled by Hodge.  
Since the veteran's claim was adjudicated by the RO under an 
impermissibly strict standard, the veteran has been 
prejudiced.  As provided for by Bernard, the Board must 
therefore remand this claim to the RO for readjudication, as 
to the reopening issue, under 38 C.F.R. § 3.156.

The Board acknowledges that the Hodge precedent was issued in 
September 1998, and thus the RO has had no opportunity to 
apply it in this case.  The evidence submitted in this 
attempted reopening of the claim seeking restoration of 
service connection for a heart disorder and a nervous 
disorder appears to consist of VA treatment records since 
1995; a letter from Roberto Gil, M.D., Unit Chief, 
Psychiatry, VA Healthcare System; and the veteran's testimony 
at a Hearing Officer hearing in January 1998 and a Travel 
Board hearing in August 1998.

We note that, at the January 1998 hearing, the veteran 
appeared to state that he had been told, by one or more VA 
physicians, that his claimed disorders had originated in 
service; the only physician mentioned was Dr. Gil, later in 
the hearing.  The subsequent letter from Dr. Gil indicates 
psychiatric treatment "during the early 1970's" but 
specifies no record thereof prior to "as early as 1971."  
At the August 1998 hearing, the veteran's representative 
asserted that Dr. Gil's statement is the primary item of new 
and material evidence, and also requested medical evaluation 
and opinion as to the precise nature of the current heart 
disorder.  Given the current posture of the case, the RO must 
determine, in the first instance, under the regulation and 
caselaw cited above, whether this claim should be reopened.

In view of the foregoing, this case is hereby REMANDED to the 
RO for the following action:

The RO should undertake a review of the 
complete record with regard to the issue 
of whether new and material evidence has 
been submitted in this matter and, in 
making a determination, the RO should 
follow the provisions of 38 C.F.R. 
§ 3.156(a), in accordance with the 
guidance of Hodge, Fossie, and Henderson, 
supra, and not the more restrictive 
requirements previously set forth in 
Colvin, supra.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish him, and his 
representative, with a supplemental 
statement of the case, in accordance with 
38 U.S.C.A. § 7105; 38 C.F.R. § 19.29, 
19.31.

Upon completion of the requested development, and of any 
additional development deemed appropriate by the RO, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order, following appropriate 
appellate procedures.

The purpose of the REMAND is to ensure due process of law.  
The Board does not intimate any opinion, either factual or 
legal, as to the ultimate disposition warranted in this case.  
No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 7 -


